Citation Nr: 1518555	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hand disability.

4.  Entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability.

5.  Entitlement to special monthly compensation based upon loss of use of a creative organ.

6.  Entitlement to a total disability rating for compensation based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, August 2008, December 2009, March 2011, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issues of entitlement to service connection for erectile dysfunction, whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, entitlement to service connection for a left hand disability, entitlement to special monthly compensation based upon loss of use of a creative organ, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1972 rating decision denied service connection for residuals of a left hand laceration.  The Veteran did not appeal the November 1972 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the November 1972 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for residuals of a left hand laceration.

3.  Since the initial grant of service connection, the Veteran's psychiatric disability has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for residuals of a left hand laceration is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for an initial evaluation greater than 30 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a left hand laceration, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014)

With respect to the issue of entitlement to a higher initial rating for service-connected psychiatric disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claim, a letter dated in December 2002 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue of entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability did not stem from an application for benefits, it stemmed from a notice of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353 -23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).


The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran most recently was provided with a VA examination addressing the severity of his psychiatric disability in December 2012.  The Board finds the VA examination in this case with regard to the issue of entitlement to an increased evaluation for an acquired psychiatric disability to be adequate, as it provides a clear picture of the Veteran's psychiatric disability status to rate the Veteran's disability under the pertinent rating criteria.  Thus, the Board finds the VA examinations conducted with regard to this issue to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue of entitlement to an initial rating greater than 30 percent for an acquired psychiatric disability is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Residuals of Left Hand Laceration

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for residuals of a left hand laceration in November 1972, and notified the Veteran of the decision that same month.  The Veteran did not appeal the November 1972 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The November 1972 rating decision denied service connection for residuals of a left hand laceration because the evidence did not demonstrate evidence of a left hand laceration during active duty service.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the November 1972 rating decision addressing this basis.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for residuals of a left hand laceration, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the November 1972 rating decision contains new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for residuals of a left hand laceration.  In particular, the Veteran has submitted lay statements that, sometime between July and September 1969, during one of several night alerts, he ran out of his "hooch" to try to get to a bunker.  At that time, a white flash went off in front of him that resulted in an injury to his left hand.  He contends that he was treated for a left hand injury at the 36th Evacuation Hospital.  Although service treatment records are negative for any indication of a left hand injury, the Veteran submitted lay statements which corroborate his contentions.  In that regard, in a September 2004 buddy statement, a fellow serviceman reported that he observed the Veteran's left hand injury during service.  In support of this statement, the serviceman provided photographs which depict the Veteran with a large bandage around his left hand.  This evidence is new because it was not of record at the time of the November 1972 rating decision.  It is material because it provides evidence of an in-service left hand injury, which was the basis of the RO's denial in November 1972.  See Justus, 3 Vet. App. 512-13 (the credibility of the evidence is presumed).  Accordingly, the Veteran's claim for entitlement to service connection for residuals of a left hand injury is reopened.

II.  Acquired Psychiatric Disability

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his service-connected psychiatric disability.  The claims file reflects that the Veteran filed a claim seeking service connection for PTSD in December 2002.  In March 2011, the RO awarded service connection for an acquired psychiatric disability and assigned a 30 percent rating, effective December 11, 2002, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a notice of disagreement with the assigned rating in January 2012, and in March 2013, he perfected his appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim, the level of disability at the time that service connection was granted is of primary importance.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

VA treatment records from 2001 through 2008 reflect diagnoses of and treatment for depression, anxiety, and PTSD.  The Veteran complained of symptoms including difficulty sleeping, irritability, changes in personality, anger outburst, inability to control anger, vague suicidal ideation, nightmares, distressing recollections of experiences in Vietnam, occasional daytime flashbacks.  

In September 2002, the Veteran stated that he was verbally and physically abusive to his family, and that he experienced irritability and uncontrolled anger.  A November 2002 mental status examination showed the Veteran to be alert and fully oriented with no suicidal or homicidal ideations and no hallucinations.  He was tearful when discussing his father's death, but otherwise maintained a very restricted affect.  Behavior was polite and conversant but with a sharpness to his voice.  Thought process was clear and coherent and thought content was appropriate.  Memory was intact and the Veteran was casually dressed.  The diagnoses were alcohol abuse and alcohol induced mood disorder.  A GAF score of 55 was assigned.  The Veteran reported that he had been married for 30 years and that he had four children.  He described his marriage as poor and noted that he was not close to anyone.  He noted that he drank considerable amounts of alcohol and that he was physically abusive to his wife in past years and that his children feared him.

In April 2004, the Veteran reported a history of suicidal ideation eight years before and noted that it went through his mind sometimes.  He also reported a history of physically and emotionally abusing his children as well as acting neglectful to them.  In June 2004, the Veteran complained of poor sleep, lack of motivation, poor concentration, and anger.  He reported fair marital and family relationships, but noted that he felt helpless, hopeless, and emotionless.  He denied suicidal and homicidal ideation.  In August 2004, the Veteran reported that he had difficulty sleeping and that he frequently woke up frightened and gasping for air.  He noted that he had only one friend, that he felt estranged from others, and that he could not be intimate.  He indicated that his physician prescribed Lexapro which helped him to feel better and be less irritable and explosive.  Mental status examination revealed the Veteran to be alert and fully oriented.  He was cooperative and reasonable and his grooming was appropriate.  Speech was normal in rate and rhythm.  Mood was angry and dysphoric; affect was congruent.  The Veteran endorsed illusions, but his thought process and thought content were normal.  The Veteran denied suicidal and violent ideation, and insight and judgment were good.  Memory was intact.  The diagnoses were anxiety disorder and PTSD; a GAF score of 60 was assigned.  A November 2004 treatment record reflects that the Veteran's symptoms were very responsive to Celexa but that it began interfering with his work.  He changed medications to Sertraline, which continued to keep his irritability and explosiveness under good control.  However, he reported increased nightmares and thrashing in bed.  Mental status examination revealed the Veteran to be alert and oriented with clear speech.  Mood was euthymic and affect was full.  Thought content and process were normal.

In February 2005, the Veteran reported that his PTSD was in good control, but that he was still kicking and thrashing in his sleep.  Mental status examination revealed the Veteran to be alert and fully oriented, verbal, and cooperative.  Speech was clear, affect was full, and mood was euthymic.  Thought content and thought process were within normal limits.  A May 2005 VA treatment record reflects that the Veteran was no longer having nightmares or thrashing in his sleep.  On mental status examination, the Veteran was alert, oriented, verbal, and cooperative.  Speech was clear, mood was euthymic, and affect was full.  Thought content and thought process were normal.  The diagnosis was PTSD in good remission on medication.  In December 2005, the Veteran noted increased forgetfulness and feeling distracted.  The Veteran reported feeling apathetic.  He indicated that he enjoyed his job of 27 years, but that he found himself less motivated recently.  He noted that he was eligible for retirement, but was not sure if he wanted to retire.  He reported that the medication helped him manage his problems with anger, and stated that he felt calm.  Mental status examination showed the Veteran to be alert and fully oriented with good eye contact, good mood, and anxious affect.  Speech was normal, thought process was normal, and thought content was normal.  The diagnosis was chronic PTSD.

In January 2006, the Veteran noted that his irritability was improved with medication.  He stated that he and his wife had been married for 33 years.  Mental status examination showed the Veteran to be alert and fully oriented with good mood and affect; normal speech; intact thought process; and no suicidal or homicidal ideation.  A February 2006 VA treatment record reflects a diagnosis of PTSD and a GAF score of 75.  A mental status examination showed the Veteran to be alert and fully oriented with good mood and affect.  Eye contact was appropriate and good, and speech was normal.  Thought process was intact and there was no suicidal or homicidal ideation.  

In November 2007, the Veteran's wife reported that the Veteran's mood was fine.  Mental status examination showed the Veteran to be alert and fully oriented.  Mood was fine and affect was appropriate.  Speech was normal, thought process was normal, and thought content was normal.  There was no suicidal or homicidal ideation.

A June 2008 VA treatment record notes that the Veteran was irritable.  The Veteran noted feeling isolated and having less energy and motivation.  Mental status examination showed the Veteran to be alert and fully oriented.  Mood was described as "so-so" and affect was appropriate.  Speech was normal, thought process was intact, and thought content was normal with no evidence of suicidal or homicidal ideation.  A GAF score of 75 was assigned.  A July 2008 treatment record reflects that the Veteran experienced interpersonal difficulties.  The diagnoses included schizoaffective disorder and alcohol dependence in full remission.  A GAF score of 55 was assigned.  Another July 2008 record reveals that a mental status examination showed the Veteran to be alert and fully oriented, neat in appearance.  The Veteran's mood was pleasant and his affect was congruent.  Eye contact was good and speech was normal.  Thought process was intact and thought content was normal. 

In October 2008, the Veteran complained of poor memory, such as forgetfulness when his wife asks him to do something, forgetting to turn off the lights on his car, and forgetting items that he intended to get at home.  Mental status examination showed the Veteran to be alert and fully oriented.  Thoughts appeared linear and goal-directed.  The Veteran's mood was cheerful.  Another October 2008 mental status examination shows that the Veteran's grooming and hygiene were good; eye contact was good; and behavior was calm and cooperative.  The Veteran was alert and fully oriented.  Speech was regular in rate and rhythm with normal tone.  Mood was normal and affect was congruent.  Thought process was coherent, logical, and goal oriented, and thought content was normal with no evidence of suicidal or homicidal ideation or hallucinations.  Immediate memory was intact, but short-term memory was impaired.  Insight and judgment were good.  The diagnosis was PTSD, and a GAF score of 65 was assigned.  A November 2008 treatment record reflects that the Veteran was alert and fully oriented.  Speech was clearly articulated and ideas were conveyed in a basically logical manner, although he was prone to modest circumlocution and tangentiality.  Affect was generally appropriate, although a bit constricted and blunted.  The content of thinking was normal.  Psychiatric testing was conducted, which revealed the presence of adjustment problems and poor concentration suggestive of breakdowns in abstract reasoning and complex problem solving.

A May 2009 VA treatment record notes that a mental status examination showed the Veteran to be alert and fully oriented with good grooming and hygiene.  Eye contact was good and behavior was calm and cooperative.  Speech was regular in rate and rhythm but soft in tone.  Mood was euthymic and affect was congruent.  Thought process was coherent, logical, and goal directed, and thought content was negative for suicidal and homicidal ideation as well as hallucinations.  The diagnoses were chronic PTSD and schizoaffective disorder.  A GAF score of 65 was assigned.

A July 2009 mental status examination reflects that the Veteran was alert and fully oriented.  His thoughts were linear and goal-directed.  Mood was tense and frustrated, but evolved to become sympathetic and understanding.  An August 2009 VA treatment record reflects that the Veteran retired from civil service in January 2009, after working at his last place of employment for 35 years.  He indicated that he was enjoying retirement.

A June 2010 VA treatment record reflects that a mental status examination showed the Veteran to be alert and fully oriented.  He denied suicidal and homicidal ideation.  Memory appeared intact and insight and judgment were also intact.  The diagnosis was PTSD, and a GAF score of 69 was assigned.

In June 2010, the Veteran underwent a VA examination.  The Veteran complained of feeling anger, depression, and anxiety on a daily basis.  He endorsed difficulty sleeping as well as nightmares.  The Veteran also noted exaggerated startle response, attention and concentration problems, memory impairment, hypervigilant thoughts, ruminations, social isolation, emotional dysregulation, recurrent anxiety, irritability, depression, panic attacks, and sleep disturbance.  The Veteran reported that he was married for 37 years, and had four children.  He noted that his relationship with his wife was "good" and that his relationship with his children was better.  However, he reported feelings of detachment.  The Veteran reported limited social relationships and social support, and noted isolation preferences.  He reported a history of anger outbursts with violence and assaultiveness.  He noted that these episodes improved after he began medication treatment.  The examiner reported that the Veteran was experiencing mild to occasionally moderate impairment in his psychosocial functional status.  He reported participation in leisure activities and denied any history of suicide attempts or recent episodes of violence.  Mental status examination revealed the Veteran to be clean and neatly groomed with unremarkable psychomotor activity.  Speech was unremarkable and attitude was cooperative.  Mood was anxious and depressed and affect was congruent.  The Veteran was easily distracted with a short attention span.  He was alert and fully oriented.  Thought process was unremarkable and there was no evidence of delusions.  Judgment was intact and insight was partially intact.  The Veteran denied hallucinations and there was no evidence of inappropriate behavior or obsessive and ritualistic behavior.  The Veteran reported panic attacks but denied suicidal and homicidal thoughts.  Impulse control was fair and the Veteran demonstrated the ability to maintain minimum personal hygiene.  The Veteran reported slight problems with grooming, shopping, bathing, exercise, and driving, due to lack of motivation, fear of large crowds, concentration difficulties, and physical problems.  He also reported significant recent memory difficulties, such as forgetting appointments.  The diagnoses were anxiety disorder and alcohol abuse in partial remission.  A GAF score of 66 was assigned.  The examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms, but that PTSD symptoms resulted in deficiencies in judgment (due to history of alcohol abuse), thinking (due to attention and concentration difficulties, memory problems, and cognitive symptoms), family relations (due to family discord and detachment), work (due to poor social interactions and attention/concentration difficulties), mood (due to feelings of depression, anxiety, and irritability), and school (due to attention and concentration difficulties).

An October 2010 VA treatment record reflects that the Veteran was alert and fully oriented with good hygiene.  There were no abnormalities in thought or speech patterns.  Eye contact was consistent.  The Veteran denied suicidal and homicidal ideations as well as hallucinations and delusions.  Judgment and insight were intact.  The diagnoses were major depressive disorder and PTSD.  A GAF score of 70 was assigned.

In December 2011, the Veteran underwent another VA examination.  The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, disturbances in motivation and mood, and memory impairment.  The examiner noted the Veteran's symptoms of feelings of unhappiness and depression, isolation and withdrawal from others, loss of interest in enjoyable activities, lack of self-confidence and feelings of worthlessness, hypersomnia, fatigue, concentration problems, lack of energy, high levels of anxiety, internal agitation, restlessness, and irritability.  The examiner found there to be occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner reported that the Veteran's social and occupational functioning were moderately impaired, especially during times of distress.  The examiner noted that the Veteran was retired, but that he continued to function satisfactorily in various social and familial roles.  The Veteran reported good relations with his wife and children, but noted that he felt somewhat detached from them.  He reported enjoying reading the newspaper, working on puzzles, watching television, and working on the yard.  He indicated that he had three close friends, but that he avoided family gatherings and parties and noted irritability with family members.

Mental status examination showed the Veteran to be alert and fully oriented.  His appearance was slightly disheveled, but he was clean and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He demonstrated a full range of affect that was appropriate to content.  Mood was good.  The Veteran denied delusions as well as suicidal and homicidal ideation.  The Veteran reported experiencing unusual visual and auditory experiences, including hearing somebody call him and seeing shadows on the periphery.  He noted that the visions occurred about six to seven times per month.  The examiner found that the Veteran had no moderate or marked impairment in employability.  The diagnoses were depressive disorder not otherwise specified with agitation of moderate severity and alcohol abuse in full remission.  A GAF score of 65 was assigned.

A March 2012 VA treatment record reflects that the Veteran was casually dressed but exhibited memory problems.  He noted that his sleep was impaired and that he occasionally heard someone call his name.  He also reported that he saw shadows in the periphery of his vision on occasion.  He complained of poor motivation.

In December 2012, the Veteran underwent another VA psychiatric examination.  The Veteran endorsed depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; mild memory loss for names; directions, and recent events; and flattened affect.  The Veteran reported that he was married for 41 years and had four children and three grandchildren.  He noted social anxiety related to being in crowds.  He indicated that his social network included his wife and children, periodic contact with his mother and two brothers and one sister, occasional contact with friends, and regular contact with neighbors.  He noted that he visits his brother and son, and that he goes fishing with an ex-coworker a couple of times per year.  

Mental status examination showed the Veteran to be appropriately dressed with satisfactory grooming and personal hygiene.  He displayed mild to moderate agitation.  He was alert but showed some mild psychomotor retardation in terms of flat affect.  He was alert and fully oriented.  Insight and judgment were fair.  Memory appeared adequate.  The Veteran denied hallucinations and delusions.  The Veteran denied suicidal and homicidal ideation although he acknowledged irritability, verbal aggression, intimidation, and past physical aggression.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The diagnosis was depressive disorder with agitation, and a GAF score of 62 was assigned.  The examiner also noted that the Veteran's psychiatric symptoms did not prevent him from obtaining and maintaining employment.

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for service-connected psychiatric disability, after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.

The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 55 and 60 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF scores of 62, 65, 66, 69, and 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Veteran's GAF scores of 75 reflect no more than slight impairment in social or occupational functioning.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for service-connected psychiatric disability, after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.

Since the initial grant of service connection, the Veteran has demonstrated symptoms including depression, anxiety, difficulty sleeping, irritability, anger outbursts, inability to control anger, one report of suicidal ideation, nightmares, distressing recollections, flashbacks, panic attacks, verbal and physical abuse towards his family, poor concentration, poor memory, some social isolation and withdrawal, poor motivation, panic attacks, and avoidance of crowds.  The Veteran retired from his job of 35 years in January 2009, and there is no evidence that his psychiatric disability substantially interfered with his employment.  Although the Veteran endorsed a history of verbal and physical abuse of his family, the majority of the treatment records in the claims file demonstrate the Veteran's attempts at establishing good familial relationships.  Additionally, he reported visiting his son and brother, occasional contact with friends, and regular contact with neighbors.  The evidence reflects that he experienced normal speech most of the time, but had one instance of modest circumlocution and tangentiality in November 2008.  Although there is evidence that the Veteran exhibited verbal and physical abuse upon his initial diagnosis and treatment prior to 2004, those symptoms ceased when he found a medication regiment that worked for him and have not been present since that time.  

The medical evidence shows that the Veteran was alert and fully oriented.  His mood was euthymic, depressed, angry, dysphoric, good, pleasant, cheerful, tense, or frustrated.  Affect was restricted, flat, or congruent.  Thought process was normal.  There is some evidence that the Veteran experienced auditory and visual hallucinations, as he described hearing his name called and seeing shadows in the periphery of his vision.  Insight and judgment were good.  Eye contact was good.  Grooming and hygiene were regularly adequate.  There was no evidence of obsessive or ritualistic behavior.  There was evidence of impulse control problems and inappropriate behavior, as demonstrate by the Veteran's history of verbal and physical abuse.  There was a history of one suicide attempt.  Although a June 2010 VA examiner found that the Veteran's psychiatric disability resulted in deficiencies in most areas, a GAF score of 66 was assigned, suggesting mild symptoms.  Moreover, the December 2011 and December 2012 VA examiners concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is manifested by symptoms warranting a 50 percent or higher evaluation, as the evidence does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 50 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 30 percent or lower, at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Although the evidence of record may demonstrate some of the symptoms contemplated in a 50 or a 70 percent evaluation, the Veteran's disability picture more closely corresponds to the requirements for a 30 percent evaluation.  Thus, as the evidence does not more nearly approximate an evaluation greater than 30 percent, an initial evaluation in excess of 30 percent is not warranted for the Veterans psychiatric disability.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology, as attributable to all diagnosed psychiatric disorders, is contemplated by the rating criteria for a 30 percent rating, and the Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of a 50 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 50 percent.  Accordingly, referral for an extraschedular rating for PTSD is not warranted. 

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against a rating in excess of 30 percent for service connection for the a psychiatric disability, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a left hand disability is reopened, and, to that that extent only, the appeal is granted.

An initial rating greater than 30 percent for a psychiatric disability is denied.


REMAND

I.  Erectile Dysfunction

The Veteran was afforded a VA examination in May 2008 in connection with his claim for service connection for erectile dysfunction.  The examiner stated that the Veteran's erectile dysfunction was less likely than not a result of his service-connected diabetes mellitus, type II.  However, the examiner did not specifically address whether the service-connected erectile dysfunction may have been aggravated by the diabetes.  Additionally, the May 2008 VA opinion was not based upon a review of the Veteran's claims file.  Therefore, another medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995)

II.  Hypertension

In a June 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The appellant was notified of that decision by a letter issued in July 2004, and he did not perfect an appeal thereof.  A previous and final denial of such a claim is subject to reopening under the provisions of 38 U.S.C.A. § 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, as noted above, the issue on appeal is properly characterized as whether the Veteran has submitted new and material evidence to reopen the issue of entitlement to service connection for hypertension.

Review of the claims file reflects that the Veteran has not been provided with a notice letter informing him of the information or evidence needed in order to substantiate his claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103(a) (West 2014); see 38 C.F.R. §§ 3.156(a), 3.159(b) (2014); see also VAOPGCPREC 6-2104 (November 2014).  Accordingly, to avoid prejudice to the Veteran, the claim must be remanded to provide the Veteran with the appropriate notice, and thereafter, to adjudicate the issue of whether new and material evidence has been received in the first instance.

III.  Left Hand Disability

The Board is generally precluded from considering a claim in the first instance on a basis different from that of the agency of original jurisdiction.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (holding that in its review of the RO's decision on a claim, if the Board is required to address an issue related to that matter that was not previously considered by the RO, the Board must either remand the matter to the RO or secure the appellant's waiver). 

The Court has previously held that the Board may consider the merits of a reopened claim in the first instance, provided it can be shown that the claimant would not be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court has since cast doubt on the continued validity of its holding in Bernard.  See Gardner v. Shinseki, 22 Vet. App. 415, 418 , footnote 2 (2009) (noting that the decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir. 2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance).

Having determined that new and material evidence was received, the reopened claim of entitlement to service connection for residuals of a left hand laceration must be readjudicated on a de novo basis.

The finding of new and material evidence entitles the Veteran to VA examination.  Shade v. Shinseki.  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of his current left hand disability.


IV.  SMC and TDIU

As the remand of the above claims could affect the claims for a TDIU and special monthly compensation, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide VCAA notice to the Veteran with respect to his claim to reopen the issue of entitlement to service connection for hypertension.  Such notice must advise the Veteran of the reasons for the final prior denial, and the information and evidence needed to substantiate his claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103(a) (West 2014); see 38 C.F.R. §§ 3.156(a), 3.159(b) (2014); see also VAOPGCPREC 6-2104 (November 2014).

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of the Veteran's erectile dysfunction.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current erectile dysfunction was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any current erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Provide the Veteran with a VA examination to determine the existence and etiology of his alleged left hand disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a left hand disability that was incurred in or otherwise related to the Veteran's military service.  A complete rationale must be provided for the opinion(s) proffered.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of post-service symptomatology of left hand symptomatology since service discharge.  The examiner is advised that the Veteran is competent to report observable symptomatology such as pain, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

4.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).

5.  The AOJ should adjudicate the reopened claim of entitlement to service connection for residuals of a left hand laceration on a de novo basis.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


